 Case 4:18-cv-00025-ALM Document 33 Filed 11/01/18 Page 1 of 2 PageID #: 174



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

JULIAN SMITH,
     PLAINTIFF,
                                                            CASE NO.:
v.                                                          4:18-CV-25-ALM

REALPAGE, INC.,
     DEFENDANT.

                                NOTICE OF SETTLEMENT

       Plaintiff Julian Smith (“Plaintiff”) hereby notifies the court that Plaintiff and Defendant

RealPage, Inc. have reached a settlement in principal and are in the process of consummating the

terms of the settlement agreement. Plaintiff expects to file a dismissal with prejudice for the

above-named defendant on or before Friday, November 30, 2018.

       The settlement moots the necessity of the Settlement Conference currently scheduled for

November 2, 2018, at 10:00 A.M., before Magistrate Judge Christine A. Nowak.



                                     Respectfully submitted,

                                     /s/ Micah S. Adkins
                                     Micah S. Adkins
                                     TX Bar No. 24088777
                                     THE ADKINS FIRM, P.C.
                                     1025 Westhaven Blvd., Suite 220
                                     Franklin, Tennessee 37064
                                     T: (615) 370.6759
                                     F: (615) 370.4099
                                     E: MicahAdkins@ItsYourCreditReport.com
                                     Counsel for Plaintiff Julian Smith




                                                1
Case 4:18-cv-00025-ALM Document 33 Filed 11/01/18 Page 2 of 2 PageID #: 175




                              CERTIFICATE OF SERVICE

I hereby certify that on November 1, 2018, I filed the foregoing paper using the CMECF System,
which will electronically serve notification of same on the following counsel of record:

Ronald I. Raether                             Virginia Bell Flynn
Troutman Sanders LLP                          Troutman Sanders LLP
5 Park Plaza                                  4320 Fairfax Avenue
Suite 1400                                    Dallas, Texas 75205
Irvine, California 92614



                                    s/ Micah S. Adkins
                                    Micah S. Adkins




                                              2
